Citation Nr: 0808479	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-36 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from February 1954 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied an 
evaluation in excess of 50 percent for dysthymic disorder.  

The veteran's November 2005 substantive appeal shows that he 
had requested a travel Board hearing.  Later in November 
2005, the veteran clarified the request, indicating that he 
wanted a VBA/RO hearing.  In an informal conference report 
dated in January 2006, it was agreed that the veteran would 
accept a new VA examination in lieu of a hearing.  

A motion to advance the case of the Board's docket was denied 
in August 2007.


FINDING OF FACT

Throughout the appeal period, the veteran's dysthymic 
disorder is consistent with a showing of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to manifestations such as: suicidal ideation; difficulty 
in adapting to stressful circumstances (including work or a 
worklike setting); and an inability to establish and maintain 
effective relationships; total occupational and social 
impairment is not demonstrated.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for an increased schedular evaluation to 70 percent, 
but not greater, for service-connected dysthymic disorder are 
met for the entirety of the appeal period (i.e. from the date 
of the claim for increase filed in January 2005).  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9433 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following receipt of the veteran's January 2003 claim for 
increase, the RO issued a duty to assist letter in March 2004 
which advised the veteran of VA's duty to assist him to 
obtain evidence to support the claim for an increased 
evaluation for dysthymic disorder.  The letter advised the 
veteran that he should identify dates and locations of 
treatment and of medical evidence, lay statements, 
employments records, etc. which support his claim.  

That VCAA letter discussed the duties and responsibilities of 
VA and the veteran as pertains to obtaining and providing 
evidence in support of the claim, but did not make specific 
reference to the relevant diagnostic code and criteria 
required for an increased evaluation for dysthymic disorder.  
However, as part of the April 2005 rating decision denying an 
evaluation in excess of 50 percent for dysthymic disorder, 
the veteran was notified of the criteria for an evaluation in 
excess of 50 percent for dysthymic disorder.  Following his 
disagreement with the assigned evaluation, the veteran was 
provided with an October 2005 statement of the case (SOC) 
which set forth, in pertinent part, the complete text of 38 
C.F.R. § 4.130, Diagnostic Code 9433, providing the criteria 
for schedular evaluations for dysthymic disorder.  
Accordingly, the Board believes that the type of notice 
discussed in the case of Vazquez-Flores v. Peake, -- Vet. 
App. --, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008), has 
been provided for the veteran.  

Further, through his statements, the veteran has demonstrated 
his understanding of what is necessary to substantiate his 
claim, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim and thus the 
essential fairness of the adjudication was not frustrated.  
Id.  As such, the Board concludes that, even assuming a 
notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The veteran was provided with a 
supplemental statement of the case (SSOC) in March 2006.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding that 
VA cured any failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).  Accordingly, the duty to notify has been fully met in 
this case and the veteran was made aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  


The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's pertinent post-service VA medical 
records are in the file and he has undergone several 
psychiatric evaluations from 2004 forward.  There is no 
allegation from the claimant that he has any additional 
evidence in his possession, but not associated with the 
record, that is needed for a full and fair adjudication of 
the claim or that he is aware of any other evidence which 
might be relevant.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

It does not appear that this notice was provided for the 
veteran.  However, in light of the grant of an increased 
rating herein and the assignment of an effective date of 
which dates back to the filing of the increased rating claim 
in January 2005, the Board finds that there is no prejudice 
to the veteran in adjudicating this claim; moreover, both the 
rating and effective date assigned are separately appealable 
issues which may be pursued in the future.

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claim and the 
veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



Factual Background

Service connection for conversion reaction with pain in the 
coccyx was granted in a January 1962 rating action.  In a 
July 1996 rating decision, the disorder was recharacterized 
as dysthymic disorder, and an increased rating of 30 percent 
was granted effective from May 1995.

In January 2003, the veteran filed an increased rating claim 
for dysthymic disorder.  

A VA examination for mental disorders was conducted in April 
2004, and it was noted that the claims folder was not 
available for review.  The veteran mentioned that his 
symptoms included periods of severe anger, depression, and 
suicidal ideation.  The report stated that the veteran had 
been married for 48 years and that he got along very well 
with his wife.  The report mentioned that the veteran was 
employed as a watchmaker for a jewelry store since 2003, and 
had previously been employed as a truck driver.  On mental 
status examination, the veteran was well-groomed and speech 
was normal.  Mood was mildly depressed and affect was 
appropriate.  Thought process was logical and no loose 
associations were noted.  Some memory impairment was 
documented.  There was no indication of hallucinations or 
delusional material.  Insight and judgment were described as 
adequate.  The veteran denied having suicidal or homicidal 
ideation.  Dysthymic disorder was diagnosed and a (Global 
Assessment of Functioning) GAF score of 50 was assigned.

In a May 2004 rating decision, a 50 percent evaluation for 
dysthymic disorder with a history of low back disorder was 
assigned effective from January 2004.  That rating was 
continued in an August 2004 rating decision.

In January 2005, the veteran filed an increased rating claim 
for dysthymic disorder 

VA medical records dated in December 2004 document that the 
veteran's son committed suicide in August 2004.  At that 
time, it was reported that the veteran was still married and 
was still employed as a watchmaker.  The records also 
document that the veteran was suffering from depression and 
had suicidal plans.  An inpatient psychiatric note dated in 
January 2005 states that the veteran was admitted with 
suicidality and depression related to the suicide of his son.  
He was released later that day as his condition had improved.  
Records dated in February 2005 reflect that the veteran was 
hospitalized for several days during which time he was 
treated for recurrent depression with suicidal ideation, 
resolved.  A GAF score of 40 on admission and 55 on discharge 
was assigned.

When evaluated by VA in March 2005, the veteran reported that 
he was feeling better on Paxil.  He reported that he was not 
having homicidal or suicidal ideations and was enjoying life 
more.  He reported that he had started making new friends and 
was getting along well with his wife.  Depression was 
estimated as 4/10.  Mental status examination revealed that 
the veteran was well-oriented and speech was normal.  Mood 
was neutral.  Thought content was logical and goal directed.  
Memory (recent and remote) was grossly intact.  There was no 
indication of hallucinations or delusions.  Insight and 
judgment were described as intact.  The veteran denied having 
homicidal or suicidal thoughts.  Dysthymia was diagnosed and 
a GAF score of 50 was assigned.  

The file also contains a VA social work note dated in May 
2005.  At that time, the veteran reported having sleep 
disturbances with awakening every hour.  Depression was 
reportedly becoming more severe and the veteran acknowledged 
having suicidal thoughts.  Assessments of major depressive 
disorder and dysthymic disorder were made and a GAF score of 
50 was assigned.

A VA examination was conducted in February 2006 and the 
claims file was reviewed.  The veteran's complaints included: 
depression, suicidal thoughts, poor concentration, lack of 
energy, intrusive thoughts, excessive anger and irritation, 
insomnia and nightmares.  It was reported that the veteran 
had suicidal thoughts from 2 to 7 times a week.  The report 
stated that the veteran was placed on disability in 1998 and 
had not worked since.  It was mentioned that the veteran 
lived with his wife and occupied himself by watching 
television and going on the computer.  

On VA mental status examination, the veteran was well-groomed 
and speech was normal.  Affect was described as sad and 
overall mood as depressed.  Orientation was appropriate.  
Thought content was notable for suicidal ideation with intent 
and for feelings of worthlessness.  Relationships with others 
were described as fair in quality but low in frequency.  It 
was noted that judgment was diminished by depression, leading 
to withdrawal and isolation.  The examiner assessed the 
severity of the veteran's symptomatology as moderate to 
severe.  It was observed that the veteran had impaired social 
relationships, judgment, mood and range of activities.  It 
was commented that he was unemployed and appeared to be 
unemployable due to his social, physical and mood problems.  
Recurrent, severe, major depressive disorder was diagnosed 
and a GAF score of 45 was assigned due to the veteran's 
suicidal ideation and lack of friendships.  

The file contains a VA medical statement date in June 2007 
from a doctor with the psychiatry service.  The statement 
indicated that the veteran was being treated for chronic 
dysthymic disorder which had contributed to severe 
limitations in daily functioning.  It was also noted that as 
a result of inability to maintain regular employment, there 
was severe financial hardship.  


Legal Analysis

The veteran contends that the severity of his service-
connected dysthymic disorder has increased warranting an 
evaluation in excess of 50 percent.  He maintains that he is 
unable to work due to depression impacting his ability to 
work independently and states that he is unable to establish 
or maintain effective relationships.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The veteran's disability due to service-connected dysthymic 
disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9433.  Under the general rating formula for mental 
disorders, a 30 percent disability evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

The evidence establishes that consistently since the veteran 
filed his claim for increase in January 2005, steady symptoms 
of sleeplessness, depression, isolation and suicidal thoughts 
have manifested.   The Board observes that these symptoms 
have remained more or less constant problems since that time.  
In addition, as from 2005 forward, the veteran's assigned GAF 
scores have primarily ranged from 45 to 50, indicative of 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  

Socially, the veteran has been married for almost 50 years.  
However, the records document symptoms such as withdrawal and 
social isolation and reflect that the veteran's social 
impairment worsened after the suicide of his son in August 
2004.  At this point, the veteran's social impairment might 
best be described as an inability to establish and maintain 
effective relationships, as contemplated by the criteria for 
a 70 percent evaluation.    

Industrially, the record reflects that the veteran had worked 
as a watchmaker for a jewelry store in 2003 and throughout 
2004.  Records dated from 2005 forward do not indicate that 
the veteran was working and the 2007 examination report 
specifically notes that the veteran was unemployed.  
Documented symptoms of dysthymic disorder affecting the 
veteran's employability include concentration and mood 
impairment, diminished judgment, depression, and periods of 
anger.  Overall, the veteran symptoms are indicative of 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); as contemplated by the criteria 
for a 70 percent evaluation.  

Significantly, since 2005, the clinical records contain 
mention of symptoms of suicidal ideation and increased anger 
and irritability, which might also be described as impaired 
impulse control, as enumerated under the criteria used for 
the evaluation of a 70 percent evaluation for PTSD.  While 
these symptoms do not appear to be consistently present, they 
periodically appear, and do not appear to have resolved.  In 
light of the aforementioned evidence and with the application 
of the benefit of the doubt in the veteran's favor, the Board 
finds that the veteran's service-connected psychiatric 
disability picture more nearly approximates the criteria for 
a 70 percent evaluation under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9433 due to occupational and social 
impairment with deficiencies in most areas.  38 C.F.R. § 4.7 
(2007).

However, neither the psychiatric symptoms manifested nor the 
GAF scores assigned between 2004 and the present time, 
varying from 40 to 55, are consistent with a total schedular 
evaluation, as even the lowest assigned score, the GAF score 
of 40, is, as noted above, indicative of major, but not 
total, social and occupational impairment.  The record 
establishes that the veteran has maintained a fairly steady 
relationship with his clinical providers.  The veteran 
continues to perform activities of daily living independently 
and has consistently maintained his personal appearance to a 
socially acceptable level, without any indication of grossly 
inappropriate behavior.  His judgment and insight have not 
been characterized as grossly impaired.  

In essence, the clinical evidence does not reflect that 
symptoms such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name, all 
consistent with the assignment of a 100 percent evaluation, 
have been shown at any time.  

A total schedular evaluation is warranted where there is 
total impairment in at least one area, such as social or 
industrial functioning.  However, there has been no clinical 
evidence presented, to include two medical opinions, which 
reflects that the veteran's dysthymic disorder (with a 
history of coccydynia) alone, renders him totally incapable 
of any social interaction or utterly unemployable.  The VA 
examiner in 2006 stated that the veteran appeared to be 
unemployable due to a combination of factors identified as 
social, physical and mood problems.  In this regard, the 
clinical evidence on file shows that the veteran's physical 
disabilities include: cataracts, osteoarthrosis of multiple 
areas, hearing loss, status post prostatectomy, coronary 
artery disease and hypertension.  The record contains a June 
2007 opinion to the effect that the veteran's chronic 
dysthymic disorder had contributed to severe limitations in 
daily functioning, but failed to identify those limitations, 
nor has the Board been able to identify any evidence 
indicative of total impairment of social or industrial 
functioning.  Moreover that opinion did not specifically 
implicate and/or link the veteran's dysthymic disorder, 
alone, with his reported inability to maintain regular 
employment.  

Reference to and reliance on the case of Johnson v. Brown, 
9 Vet. App. 7, 11 (1996) is misplaced as to the claim at 
issue, inasmuch as that case and a subsequently issued case, 
Diorio v. Nicholson, 20 Vet. App. 193 (2006), pertain to and 
discuss the notion that the pre-November 1996 criteria for 
psychoneurotic disorders included independent bases for 
granting a 70 and a 100 percent evaluations.  The pre-
November 1996 criteria for psychoneurotic disorders are not 
applicable in this case. 

Resolving in the veteran's favor reasonable doubt as to the 
severity of service-connected dysthymic disorder, the Board 
concludes that the criteria for a 70 percent evaluation are 
met for the entirety of the appeal period (i.e. from January 
2005, forward).  However, the criteria for a 100 percent 
schedular evaluation are not met, as there is no clinical 
indication that the veteran is totally socially impaired or 
that he is not employable in any fashion.  He performs 
independently the activities of daily living, household 
chores, hygiene, and the like.  The GAF scores assigned 
reflect severe, but not totally incapacitating severity of 
dysthymic disorder.  Thus, while the criteria for a 70 
percent evaluation have been met and the appeal is granted to 
this extent, the criteria for a total schedular evaluation 
for dysthymic disorder are not met for any portion of the 
appeal period.  See 38 C.F.R. § 4.130, DC 9411, supra; Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
essence, the preponderance of the evidence is against an 
evaluation in excess of 70 percent for dysthymic disorder.  
Since the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable to warrant an evaluation in excess of 70 
percent for any portion of the appeal period.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

An increased evaluation for service-connected dysthymic 
disorder from 50 percent to 70 percent, but not higher, is 
granted for the entirety of the appeal period, subject to law 
and regulations governing an award of monetary compensation; 
the appeal is granted to this extent only.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


